229 Ga. 104 (1972)
189 S.E.2d 392
HUNTER
v.
A-1 BONDING SERVICE, INC.
27071.
Supreme Court of Georgia.
Argued April 11, 1972.
Decided May 3, 1972.
Larry Cohran, for appellant.
*105 Webb, Parker, Young & Ferguson, Paul Webb, Jr., John Tye Ferguson, Turner Paschal, for appellee.
GRICE, Presiding Justice.
After further consideration we are of the opinion that the Court of Appeals correctly decided this case, Hunter v. A-1 Bonding Service, Inc., 125 Ga. App. 173 (186 SE2d 566), and its judgment is
Affirmed. Mobley, C. J., Nichols, Undercofler, Hawes and Gunter, JJ., and Judge Andrew J. Whalen, concur. Jordan, J., disqualified.